United States Court of Appeals
                        For the First Circuit


No. 06-2692, 06-2693

                 Richard Muniz, Victor Gonzalez
                      Petitioners-Appellees

                                  v.

                       Carolyn A. Sabol, Warden

                        Respondent-Appellant.


                             ERRATA SHEET

     The opinion of this Court issued on February 26, 2008, is
amended as follows:

     On page 1, Gonzales is amended to read Gonzalez

     On page 3, line 9: "loathe" is amended to read "loath"

     On page 4, line 14: "Gonzales" is amended to read "Gonzalez"

     On page 30, line 22: "U.S.C.994(a)(2)" is amended to read
"U.S.C. section 994(a)(2)"

     On p.31, line 10: "simple" is amended to read "simply"